In a proceeding pursuant to CPLR article 78 to review a determination of Joan B. Carey, Deputy Chief Administrative Judge for the New York City Courts, dated January 6, 2005, which terminated the petitioner’s employment as a senior court officer in the Unified Court System, Joan B. Carey appeals from so much of a judgment of the Supreme Court, Kings County (Martin, J.), dated August 3, 2005, as granted that branch of the petition which was for a name-clearing hearing.
Ordered that the judgment is reversed insofar as appealed from, on the law, with costs, that branch of the petition which was for a name-clearing hearing is denied, the determination is confirmed, and the proceeding is dismissed on the merits.
The parties’ stipulations of settlement of a specification of misconduct provided that the petitioner was subject to random testing for controlled substances “the results of [which] shall be deemed conclusive upon the parties.” Pursuant to the terms of the stipulations, the petitioner was not entitled to a name-clearing hearing to challenge the results of a random test which was positive for a controlled substance (see Matter of Ramsey v City of New York, 8 AD3d 392 [2004]). Adams, J.P., Rivera, Skelos and Lifson, JJ., concur.